

116 HR 5188 IH: Exporting Clean Energy Act
U.S. House of Representatives
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5188IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Mr. Curtis introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo export clean energy technology around the world.
	
 1.Short titleThis Act may be cited as the Exporting Clean Energy Act. 2.Export-Import Bank financing for certain energy-related exportsSection 2(b)(1) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)) is amended by adding at the end the following:
			
 (N)The Bank shall make available, from the aggregate loan, guarantee, and insurance authority available to the Bank, an amount to finance exports directly regarding clean energy technology, energy infrastructure, and production of natural resources, which shall have the goal of being not less than 25 percent of the authorizations for each fiscal year. It shall be a goal of the Bank to maximize the amount financed in cases in which an international strategic competitor is likely competing against a United States exporter for a contract dealing with energy technology or natural resources, or in cases in which a United States exporter is capable of fulfilling such a contract in a way that would produce lesser environmentally harmful emissions. The Bank shall report to Congress annually as to its progress in meeting these goals..
		3.Establishment of temporary board to act in the absence of a quorum of the Board of Directors of the
 Export-Import Bank of the United StatesSection 3(c)(6) of the Export-Import Bank Act of 1945 (12 U.S.C. 635a(c)(6)) is amended— (1)by inserting (A) after (6); and
 (2)by adding after and below the end the following:  (B)During any period in which a quorum of the Board of Directors is not in place and the Secretary of Commerce determines that an international strategic competitor is likely competing with a United States firm for a contract dealing with equipment, systems, components, or materials intended primarily for the purpose of energy extraction, conversion, generation, transportation, storage, or use, a temporary board, consisting of the following, shall act in the stead of the Board of Directors for the purpose of reviewing and voting on pending transactions:
 (i)The United States Trade Representative, who shall serve as chairperson of the temporary board. (ii)The Secretary of the Treasury.
 (iii)The Secretary of Commerce. (iv)The members of the Board of Directors..
			